 

Sinchesdinvaue Bee oy 8

   
 

   

DEC a

DATE? are

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

IN RE: ; MEMORANDUM DECISION
AND ORDER

TERRORIST ATTACKS ON ;

SEPTEMBER 11, 2001 03 MDL 1570 (GBD) (SN)

—_—e ewe ew eee eww Ee eh Re ee ee ee er ee xX

This document relates to:

Ashton et al v. al Qaeda Islamic Army, et al., 02 Civ. 6977 (GBD) (SN)
GEORGE B. DANIELS, United States District Judge

On July 31, 2019, the Ashton Plaintiffs moved this Court to issue final judgments
against the Islamic Republic of Iran and award solatium damages for the losses suffered by
certain non-immediate family members of victims killed in the September 11, 2001 terrorist
attacks. (The Ashton XIII Wrongful Death Pls.’ Mot. for Final Js., ECF No. 4718.)!
Plaintiffs principally argue that the listed claimants’ are the “functional equivalents” of
immediate family members of certain decedents. (/d at 10-16.) | Before this Court is
Magistrate Judge Sarah Netburn’s December 19, 2019 Report and Recommendation (the
“Report”), recommending that this Court grant in part and deny in part Plaintiffs’ motion.
(Report, ECF No. 5387, at 8.) This Court ADOPTS Magistrate Judge Netburn’s Report, as

it pertains to Plaintiffs James Della Bella, Jason Schoenholtz, and Terrence M. Smith, Jr

 

' All citations included herein refer to documents filed in the 9/11 multidistrict litigation docket. See
In re Terrorist Attacks on September 11, 200], 03 MDL 1570 (GBD) (SN).

2 Plaintiffs’ motion covers a total of seven claimants, including one granddaughter, three nephews,
and three step-relatives to various individuals killed in the September 11, 2001 terrorist attacks.
Solely the claims pertaining to the three step-relatives are relevant for the purposes of this order.

3On January 22, 2020, Plaintiffs filed a letter requesting an extension of time to object to the Report,
(ECF No. 5717), which this Court granted on January 30, 2020, (ECF No. 5786). On February 7,
1

 

 
I. LEGAL STANDARDS

A court “may accept, reject, or modify, in whole or in part, the findings or
recommendations” set forth in a magistrate judge’s report. 28 U.S.C. § 636(b)(1)(C). The
Court must review de novo the portions of a magistrate judge’s report to which a party
properly objects. Jd. Portions of a magistrate judge’s report to which no or “merely
perfunctory” objections are made are reviewed for clear error. Edwards v. Fischer, 414
F, Supp. 2d 342, 346-47 (S.D.N.Y. 2006) (citation omitted). Clear error 1s present only
when “upon review of the entire record, [the court is] left with the definite and firm
conviction that a mistake has been committed.” United States v. Snow, 462 F.3d 55, 72 (2d
Cir. 2006) (citation omitted).

No party has filed any objections. Accordingly, this Court reviews the Report for

clear error.

Il. MAGISTRATE JUDGE NETBURN PROPERLY APPLIED THE FUNCTIONAL

EQUIVALENTS FRAMEWORK TO THE PLAINTIFFS

On July 30, 2012, Magistrate Judge Frank Maas established a framework to award
solatium damages to immediate family members of a September 11, 2001 decedent, which
this Court adopted on October 3, 2012. (R. & R. to the Honorable George B. Daniels, ECF
No. 2618, adopted by Mem. Decision and Order, ECF No. 2623.) This framework
specifically outlined the solatium awards for a decedent’s spouse, parent, child, and sibling,

and is as follows:

 

2020, Plaintiffs filed a second letter, clarifying that their request “pertained only to those plaintiffs
whose claims had been denied in their entirety.” (ECF No. 5880.) Therefore, at this time, this Court
will reserve judgment on Plaintiffs Alexandria Catalano, Mariano D’ Alessandro, Aaron Pagan, and
Julian Perez.

2

 
 

 

 

 

 

Relationship to Decedent Solatium Award
Spouse $12,500,000
Parent $8,500,000
Child $8,500,000
Sibling $4,250,000

 

 

 

 

(ld.) This Court later detailed a framework for granting solatium damages to non-immediate
family members of September 11, 2001 victims, which allows individuals to recover so long
as they are “functional equivalents” of immediate family members. (See Report at | (citing
Hoglan IT, R. & R. dated Oct. 14, 2016, ECF No. 3363, adopted by Mem. Decision and Order
dated Oct. 31, 2016, ECF No. 3384; Hoglan IV, R. & R. dated Aug. 8, 2017 (‘Hoglan IV
Report”), ECF No. 3676, adopted by Mem. Decision and Order dated Nov. 17, 2017, ECF
No. 3795).)

A. The Report Properly Found That Jason Schoenholtz is a Functional Equivalent of

an Immediate Family Member to the Decedent and Properly Limited the Amount
of Damages to Which He is Entitled.

Magistrate Judge Netburn found that Jason Schoenholtz is a functional equivalent of
an immediate family member to his stepbrother Alexander (“Alex”) Steinman. The Report
recommends that the solatium damages amount be reduced to $2,125,000, as opposed to the
$4,250,000 award typically granted to functional equivalents of siblings, in light of the fact
that Schoenholtz and Steinman did not begin living in the same home until Steinman was
fourteen years old. (Report at 7.) This comports with the framework set out in the Hoglan
IV Report, which determined that “stepsiblings who became part of the family when the

decedent had passed early childhood but was still living in the family home (ages nine and

 

 
above) may be entitled to solatium damages reduced by one-half.” (Hoglan IV Report at
13.) Therefore, this Court finds that Magistrate Judge Netburn did not act clearly
erroneously in limiting the damages awards to Schoenholtz.

B. The Report Properly Determined That the Remaining Plaintiffs Are Functional
Equivalents of Immediate Family Members to the Decedents.

Regarding the remaining individuals seeking solatium damages as functional
equivalents, the Report accurately describes and analyzes each relationship with the relevant
decedent, and properly finds that each Plaintiff is a functional equivalent of an immediate
family member. Magistrate Judge Netburn appropriately found that each Plaintiff is entitled
to the solatium damages amounts listed in Exhibit A. (Report at 4; 7-8.) Finally, Magistrate
Judge Netburn accurately found that “Plaintiffs should be awarded prejudgment interest on
these damages from September 11, 2001, through the date of judgment, at a rate of 4.96

percent per annum, compounded annually.” (/d. at 8.)

I. CONCLUSION

Plaintiffs’ Motion for Final Judgments, (ECF No. 4718), is GRANTED as it pertains
to Plaintiffs James Della Bella, Jason Schoenholtz, and Terrence M. Smith, Jr. It is

ORDERED that the Ashton Plaintiffs identified in the attached Exhibit A are
awarded judgment for solatium damages as set forth in Exhibit A; and it is

ORDERED that prejudgment interest is awarded to be calculated at a rate of 4.96
percent per annum, all interest compounded annually over the same period; and it is

ORDERED that the Plaintiffs not appearing on Exhibit A and who were not
previously awarded damages may submit in later stages applications for solatium and/or
economic damages awards that may be approved on the same basis as currently approved

for those Plaintiffs appearing on Exhibit A or in prior filings.
4

 

 
Dated: February 14, 2020
New York, New York

SO ORDERED.

Muay b Vora

GEPRGEP kB. DANIELS
ed States District Judge

 

 
EXHIBIT A

 

 
  
 

S

 

    

$8,500,000

 

 

 

 

3 Andrea Della Bella James Della Bella Stepchild
6 Alexander Steinman Jason Schoenholtz Stepsibling $2,125,000
7 William W. Haynes Terrence M. Smith, Jr. Stepchild $8,500,000

 

 

 

 

 

 

 

 

 
